Order entered October 25, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00593-CV

                        NICOLE HOWELL, Appellant

                                       V.

                        CYNTHIA HOWELL, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-03428-2021

                                    ORDER

      On October 6, 2021, after being informed by the Court reporter that

appellant had not requested the reporter’s record, we directed appellant to file

written verification she had requested the record. Although we cautioned appellant

that failure to comply could result in the appeal being submitted without the

reporter’s record, see TEX. R. APP. P. 37.3(c), appellant has failed to comply.

Accordingly, we ORDER the appeal submitted without the reporter’s record.
      As the clerk’s record has been filed, we further ORDER appellant to file her

brief no later than November 24, 2021.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE